Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 5/2/2022.

As filed, claims 23-26 and 30-37 are pending; and claims 1-22 and 27-29 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 5/2/2022, with respect to claims 23-26 and 30-37, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 23, 25, 26, 30, 34, 36, and 37 by Maletic is maintained because Maletic is still qualified as prior art having valid 102(a)(1) date (i.e. prior public availability date, which is 4/28/2015, and such date is also outside of the one year grace period under 102(a)(1)), when the effective filing date of the instant application is 10/14/2016 (i.e. filing date of the foreign priority document, PCT/CN2016/102096).

The § 103(a) rejection of claims 23-26, 30, 34, 36, and 37 by Maletic 1 is maintained because Maletic1 is still qualified as prior art having valid 102(a)(1) date (i.e. prior public availability date, which is 5/2/2013, and such date is also outside of the one year grace period under 102(a)(1)), when the effective filing date of the instant application is 10/14/2016 (i.e. filing date of the foreign priority document, PCT/CN2016/102096).

The claim objection of claims 23 and 33 is withdrawn per amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 23, 25, 26, 30, 34, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,018,200, hereinafter Maletic.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Regarding claims 23, 25, 26, 30, 34, 36, and 37:
Determining the scope and contents of the prior art:   
	Maletic, for instance, teaches the following compounds or pharmaceutical composition thereof as agonists of the g-protein couple receptor GPR-119, which can be used to treat or prevent type 2 diabetes, etc.

    PNG
    media_image1.png
    89
    343
    media_image1.png
    Greyscale
(abstract)

    PNG
    media_image2.png
    82
    519
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    157
    518
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    169
    519
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    163
    521
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    160
    518
    media_image6.png
    Greyscale

(columns 33-40, examples 20, 23, 31, and 38)
Wherein: instant variable R3 is pyrrolidine substituted by -OH, azetidine substituted by two fluorine, or piperidine substituted by -CH(CH3)2OH; instant variable L is -C(=O)-;instant variable R1 is fluorine; HHhhhhdfdinstant variable R2 is H; instant variable R4 is H; instant variable X is CH; instant variable L1 is 
    PNG
    media_image7.png
    78
    86
    media_image7.png
    Greyscale
; instant variable Q is a bond; and instant variable R5 is -CH2-CF2-CF3 or -CH2-CF3.

    PNG
    media_image8.png
    132
    318
    media_image8.png
    Greyscale
(column 14, lines 47-55)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds, Maletic, for instance, did not explicit teach a propylene linker (shown below) between -O- and cyclopropyl group.


    PNG
    media_image9.png
    157
    518
    media_image9.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned compound, as taught by Maletic, teaches 
    PNG
    media_image7.png
    78
    86
    media_image7.png
    Greyscale
 for instant variable L1, the difference to the instant compound is only by a methylene group (i.e. 
    PNG
    media_image7.png
    78
    86
    media_image7.png
    Greyscale
  vs. 
    PNG
    media_image10.png
    42
    94
    media_image10.png
    Greyscale
) for instant variable L1.  Such structural similarity makes the instant compound a homologue of the compounds as taught by Maletic.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as GPR-119 agonist). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by Maletic by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.


Claims 23-26, 30, 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Application Publication No. WO2013/062835, as evidenced by its CAPLUS printout, hereinafter Maletic1.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Regarding claims 23, 25, 26, 30, 34, 36, and 37:
Determining the scope and contents of the prior art:   
	Maletic1, for instance, teaches the following compound or pharmaceutical composition thereof as agonists of the g-protein couple receptor GPR-119, which can be used to treat or prevent type 2 diabetes, etc.

    PNG
    media_image11.png
    54
    683
    media_image11.png
    Greyscale

(abstract)

    PNG
    media_image12.png
    189
    466
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    174
    500
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    172
    454
    media_image14.png
    Greyscale

(CAPLUS printout)


    PNG
    media_image15.png
    119
    623
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    261
    625
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    135
    622
    media_image17.png
    Greyscale

(pg. 31, examples 3, 4, and 6)
Wherein: instant variable R3 is pyrrolidine substituted by -OH, unsubstituted pyrrolidine or azetidine substituted by two fluorine; instant variable L is -C(=O)-;instant variable R1 is fluorine; HHhhhhdfdinstant variable R2 is F; instant variable R4 is H; instant variable X is CH; instant variable L1 is propylene; instant variable Q is a bond; and instant variable R5 is -CH2-CF3.


    PNG
    media_image18.png
    199
    663
    media_image18.png
    Greyscale

(pg. 16, lines 3-10)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds, Maletic1, for instance, did not explicitly teach H for instant variable R2.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the abovementioned compounds of Maletic1 to include H for instant variable R2, as taught by Maletic1, in order to arrive at the instantly claimed compounds because there are preferred embodiments or blazemarks, which are shown below, that would motivate a person of ordinary skill in the art to make such change.  Further, there’s a reasonable expectation of success that such modification will result in a compound that can treat type 2 diabetes, etc.  Lastly, typical problems encountered in drug development include insufficient solubility, toxicity, etc.  These problems can be solved by exploring obvious variant of active drug compounds, such as the abovementioned compound of Maletic1.  Thus, a person of ordinary skill in the art is highly motivated to explore the pharmaceutical activity of obvious variants (e.g. made by the abovementioned preferred embodiments or blazemarks) in search for the best drug with an optimal pharmacological (i.e., good solubility, high activity, low toxicity, etc.) and pharmacokinetic (e.g., half-life) profile.


    PNG
    media_image19.png
    223
    658
    media_image19.png
    Greyscale


(pg. 8, lines 1-7)


    PNG
    media_image20.png
    70
    379
    media_image20.png
    Greyscale

(pg. 2, lines 24-26)



    PNG
    media_image21.png
    122
    249
    media_image21.png
    Greyscale

(pg. 30, example 9)



Regarding claim 24:
Determining the scope and contents of the prior art:   
	Maletic1, for instance, teaches the abovementioned compounds, which are recited here for convenience.

    PNG
    media_image12.png
    189
    466
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    174
    500
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    172
    454
    media_image14.png
    Greyscale

(CAPLUS printout)


    PNG
    media_image15.png
    119
    623
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    261
    625
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    135
    622
    media_image17.png
    Greyscale

(pg. 31, examples 3, 4, and 6)
Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds, Maletic1, for instance, did not explicitly teach N for instant variable X and H for instant variable R1, R2, and R4.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the abovementioned compounds of Maletic1 to include 
    PNG
    media_image22.png
    57
    46
    media_image22.png
    Greyscale
, as taught by Maletic1, for 
    PNG
    media_image23.png
    115
    86
    media_image23.png
    Greyscale
 in order to arrive at the instantly claimed compounds because there are preferred embodiments or blazemarks, which are shown below, that would motivate a person of ordinary skill in the art to make such change.  Further, there’s a reasonable expectation of success that such modification will result in a compound that can treat type 2 diabetes, etc.  Lastly, typical problems encountered in drug development include insufficient solubility, toxicity, etc.  These problems can be solved by exploring obvious variant of active drug compounds, such as the abovementioned compound of Maletic1.  Thus, a person of ordinary skill in the art is highly motivated to explore the pharmaceutical activity of obvious variants (e.g. made by the abovementioned preferred embodiments or blazemarks) in search for the best drug with an optimal pharmacological (i.e., good solubility, high activity, low toxicity, etc.) and pharmacokinetic (e.g., half-life) profile.


    PNG
    media_image24.png
    231
    667
    media_image24.png
    Greyscale

(pg. 6, lines 8-12)

    PNG
    media_image20.png
    70
    379
    media_image20.png
    Greyscale

(pg. 2, lines 24-26)


    PNG
    media_image25.png
    128
    252
    media_image25.png
    Greyscale
(pg. 31, example 2)


Allowable Subject Matter
Claim 35 is allowed.

Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 23-26, 30, 34, 36, and 37 are rejected.
Claim 35 is allowed.
Claims 31-33 are objected.
Claims 1-22 and 27-29 are cancelled.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO-CHIH CHEN/Primary Examiner, Art Unit 1626